         Case 1:19-cr-00209-RMB Document 94 Filed 05/18/20 Page 1 of 1



                                        LISA SCOLARI
                                         Attorney at Law
                                 20 VESEY STREET, SUITE 400
                                 NEW YORK, NEW YORK 10007
                                    Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                      FAX (212) 964-2926
                                         May 18, 2020
Hon. Richard M. Berman
United States District Court
500 Pearl Street
New York, N.Y. 10007
via ecf

                               Re: United States v. Abrahim Kamara.,
                                       19 Cr. 209 (RMB)
Your Honor,

       I write to request that the Court schedule a telephonic sentencing of Abrahim Kamara as
soon as is practicable. Mr. Kamara’s sentencing is currently scheduled for July 22, 20020.
However, the Court sentenced Mr. Kamara’s co-defendant Terrance Morgan to time served and
government has indicated that Mr. Kamara was less involved in the bank fraud that Mr. Morgan.

       Mr. Kamara has executed the attached Waiver of Right to be Present and consents to
sentence by teleconference. (Exhibit A) He is being held in Westchester County Jail under ID
#257689. Robert Sobelman, Esq. consents to this request. He and I are both available on
Wednesday, May 20, 2020 11:30-1:00 on Thursday, May 21 from 12:30-1:30 or, Friday, May
22, 2020, and during the week of May 25, 2020.

        Mr. Kamara is also requesting that the Court sign an Order of Judicial Removal which
will assist ICE in returning him to Liberia as soon as possible. The relevant documents,
including Mr. Kamara’s signed Defendant’s Plea is Support of Removal are also attached.
(Exhibit B)

                                       Respectfully,


                                       Lisa Scolari
